EXHIBIT 10.1

Christine Klaskin

Agenus Inc.

111 West 57th Street

Suite 1101

New York, NY 10019

June 14, 2012

RE: Modification of Rights in the Event of a Change of Control

Dear Christine,

This letter serves to reflect our agreement that, the following terms shall
supersede and replace your rights under Section 2b of that certain Amended and
Restated Executive Change of Control Plan (the “CIC Plan”) to which you are a
party. Terms not defined in this letter agreement shall have the meaning set
forth in the CIC Plan.

If a Change of Control occurs and, within eighteen (18) months following such
Change of Control, the Company terminates your employment other than for Cause,
or you terminate your employment for Good Reason, then the Company shall, pay to
you in one lump sum an amount equal to (A) eighteen (18) months base salary at
the rate in effect on the date of termination, plus (B) the higher of 150% of
(x) your target incentive bonus for the year in which your employment is
terminated, or (y) the actual incentive bonus paid to you, if any, under the
Company’s Executive Incentive Plan for the last full fiscal year preceding the
year in which your employment is terminated; and shall also, until the
conclusion of a period of eighteen (18) months following the date of termination
continue to contribute to the premium cost of your participation in the
Company’s group medical and dental insurance plans at the same rate that it
contributes for active employees, provided that you are entitled to continue
such participation under applicable law and plan terms, and provided further
that you pay your portion of the premium cost. If the Company concludes that the
foregoing arrangement could result in additional taxes or penalties for either
you or the Company on account of the rules under Section 105(h) of the Internal
Revenue Code, then in lieu of this continued subsidized coverage, you shall be
provided with an additional severance payment equal to the value of this
employer-provided subsidy for the eighteen (18) month period, plus an additional
lump-sum payment in an amount sufficient, after giving effect to all federal,
state and other taxes with respect to such additional payment, to make you whole
for all taxes (including withholding taxes) on such payment. In addition, in the
event the Company terminates your employment



--------------------------------------------------------------------------------

other than for Cause, or you terminate your employment for Good Reason within
eighteen (18) months following a Change of Control, then (I) any outstanding
unvested options granted or issued to you as of the date of the Change in
Control shall become vested and shall be exercisable for ninety (90) days
following termination of your employment, (II) any shares of unvested restricted
stock of the Company granted or issued to you as of the date of the Change in
Control shall become vested and no longer subject to forfeiture, and (III) the
Company will provide you with an outplacement benefit in the form of a lump-sum
payment of $15,000 plus an additional lump-sum payment in an amount sufficient,
after giving effect to all federal, state and other taxes with respect to such
additional payment, to make you whole for all taxes (including withholding
taxes) on such outplacement assistance benefit.

All other provisions of the CIC Plan applicable to you shall remain in full
force and effect and shall be construed such that the foregoing provision
replaces Section 2(b) of the CIC Plan with respect to your participation
therein.

 

Sincerely, /s/ John Cerio John Cerio ACKNOWLEDGED AND AGREED:

/s/ Christine M. Klaskin

Christine Klaskin, Vice President Finance Agenus Inc.